DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/20/2021 has been entered.
Response to Arguments
Applicant’s arguments filed 08/20/2021 with respect to claim(s) 1-4, 6, 8-13 and 19 have been considered. 
In regards to Guzman failing to teach that the folded edges are bonded, bonded is defined as (of a thing) joined securely to another thing, especially by an adhesive, a heat process, or pressure [https://www.lexico.com/en/definition/bonded]. Therefore, the fold portions of Guzman are joined securely to the outer nylon layer (60) via. stitching.  However, in view of the amendments of claim 1 and 19, the Examiner respectfully agrees that Guzman does not explicitly disclose that the folded side edges alone provide comfort to the patient but the combination of the folded edge and the felt like texture of the nap layer and fails to disclose that the rolled/curled side edge of the attachment strap is bonded to the exterior side of itself. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of McEwen et al. US 20030036771.
In regards to claim 21, Applicant argues that since the purpose served by Fleischer’s recesses is already addressed by Kimura’s Velcro fasteners that applying the teaching of Fleischer would be 
In regards to the alternative rejection of claim 21, Applicant argues that Whalen teaches non-linear side edges on the main body, not the attachment straps and therefore one of ordinary skill in the art would use this teaching to modify the main body of Kimura, not the attachment straps. Examiner respectfully disagrees. In response to applicant's argument that since Whalen teaches nonlinear side edges on the main body that one of ordinary skill in the art would use this teaching to modify the main body of Kimura, not the attachment straps, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Through the general teaching of Whalen, one of ordinary skill in the art would come to the conclusion that non-linear edges on a band/strap used for compression around the limb i.e. a tourniquet belt or hemostasis band would prevent impingement, restriction and chafing of the muscle while the limb is compressed (para. 0130 and 0171).
Claim Objections
Applicant is advised that should claim 1 be found allowable, claim 19 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 6, 8-13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kimura et al. (US 20180042615) [hereinafter Kimura] in view of McEwan et al. (US 20030036771) [hereinafter McEwan].
Regarding claims 1 and 19, Kimura discloses a hemostatic device (hemostatic device (1)) (see Annotated Fig. 1 below) comprising: a main body (curved plate (4)) (see Annotated Fig. 1 below) adapted to fit around at least a portion of a limb of a patient (para. 0030), the main body including at least one compression element (inflation portion (5)) (see Annotated Fig. 1 below) adapted to apply pressure to at least one artery or vein located in the limb when the hemostatic device is attached around the at least a portion of the limb (para. 0040); 
a first attachment strap (male side (31)) and a second attachment strap (female side (32)) (see Annotated Fig. 1 below), each hingedly attached to the main body by a first/second flexible connector (bands (2)) (see Annotated Fig. 1 below) (para. 0031 line 1 and para. 0032 lines 1-4), the first and second attachment straps each including a first/second fastener half (surface fasteners (3)) (see Annotated Fig. 1 below), wherein each of the first and second fastener halves of the first and second attachment straps respectfully include an interior side, an exterior side and a perimeter, the perimeter being measured along a lateral edge of the first and second flexible connectors and along a first side edge, an end edge (see Annotated Figs. 1 and 3 below), and a second side edge of the first and second attachment straps between a first point where the first side edge meets the first/second flexible connectors and a second point where the second side edge meets the first/second flexible connector (see Annotated Fig. 1 below), the lateral edge of the first/second flexible connector being defined by a line drawn between the first point and the second point, the end edge including a first corner corresponding to where the end edge meets the first side edge and a second corner corresponding to where the end edge meets the second side edge (see Annotated Fig. 1 below); and 
wherein each of the interior sides of the first attachment strap and the second attachment strap is bounded by its respective perimeter, and each of the interior sides of the first attachment strap and the second attachment strap is oriented towards the at least a portion of the limb when the hemostatic 
    PNG
    media_image1.png
    823
    713
    media_image1.png
    Greyscale

Annotated Fig. 1 illustrates a plan view of a hemostatic device according to an exemplary embodiment of the disclosure when viewed from a wearing surface side (para. 0014).


    PNG
    media_image2.png
    604
    732
    media_image2.png
    Greyscale

Annotated Fig. 3 illustrates a lateral sectional view illustrating a state where a user wears the hemostatic device according to the exemplary embodiment (para. 0016).
Kimura discloses the first and second attachment straps are made of a material so that each of the first and second side edges of the first and second attachment straps as well as each of the exterior sides of the first and second attachment straps are constituted by said material (para. 0032-0033 discloses that the first and second attachment straps (band (2)) is formed from one material which includes the first and second side edges as well as the exterior side of the band). However, Kimura fails to disclose a non-planar configuration which is defined by rolled edges curled away from the interior 
McEwan in the same field of endeavor teaches a tourniquet cuff (50) having a proximal side (52) and a distal side (54), structurally analogous to the first and second side edges of the first and second attachment straps disclosed in Kimura (Fig. 4, para. 0044), wherein the proximal and distal sides of the cuff has a non-planar configuration (Figs. 5 and 6; para. 0057) which is defined by rolled edges curled away from an interior side (inner strip (80)) and directly bonded [see seal (102); Fig. 6] to said material constituting an exterior side of the cuff (50) via. folded portion (100) (Fig. 6; para. 0057) for the purpose of preventing and protecting the patient’s skin from chafing (para. 0008, 0012, and 0057) [note: Even though McEwan discloses the folded edge comprising a soft material, McEwan further teaches that the folded edge configuration is advantageous over an edge with square corners in order to protect the patients skin (para. 0066)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first and second attachment straps of Kimura to include first and second edges having a non-linear configuration as taught by McEwan in order to prevent and protect the patient’s skin from chafing (para. 0008, 0012, and 0057).
Regarding claim 6, Modified Kimura discloses wherein at least one of the first attachment strap and the second attachment strap is comprised of a piece of material having a width that is greater than a width of the respective attachment strap when the respective attachment strap is in an unformed state (Fig. 6; para. 0057 of McEwan), wherein the widths are measured in a direction that is orthogonal to a longitudinal length of either of the respective side edges of the respective attachment strap [note: 
Regarding claim 8, Modified Kimura discloses wherein at least one of the first attachment strap and the second attachment strap is comprised of a primary piece of material (68e) and at least one secondary piece of material (80) that is attached to the primary piece of material (68e) to form at least a portion of the first side edge or second side edge of the respective attachment strap the at least one secondary piece of material (80) being rolled or curled away from the interior side of the respective attachment strap (Fig. 6; para. 0057 of McEwan).
Regarding claim 9, Modified Kimura discloses wherein at least one of the first corner or the second corner of the end edge of the first attachment strap or the first corner or the second corner of the end edge of the second attachment strap is rounded or chamfered (see Annotated Fig. 1 of Kimura above).
Regarding claim 10, Modified Kimura discloses the main body (curved plate (4)) (see Annotated Fig. 3 of Kimura above) further comprising a curved plate that wraps around the at least a portion of the limb when the hemostatic device is attached around the at least a portion of the limb, wherein at least a portion of the at least one compression element (inflation portion (5)) (see Annotated Fig. 3 of Kimura above) is located between the curved plate and the at least one artery or vein (radial artery (210)) (see Annotated Fig. 3 of Kimura above) (para. 0012 of Kimura).
Regarding claim 11, Modified Kimura discloses the curved plate being more rigid than the first attachment strap and the second attachment strap (para. 0035 of Kimura) (see Annotated Fig. 1 above).
Regarding claim 12, Modified Kimura discloses wherein the at least one compression element comprises at least one inflatable element (unitary spaces (53)) (see Annotated Figs. 1 and 3 above) (para. 0046 of Kimura).
Regarding claim 13, Modified Kimura discloses wherein the at least one compression element (inflation portion (5)) (see Annotated Fig. 3 of Kimura above) comprises a plurality of inflatable elements (unitary spaces (53)) (see Annotated Fig. 1 of Kimura above) that press into each other when inflated to assist in the application of pressure to the at least one artery or vein (radial artery (210)) (see Annotated Fig. 3 above) (para. 0006 and 0046 of Kimura).
Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Kimura et al. (US 20180042615) [hereinafter Kimura] in view of McEwan et al. (US 20030036771) [hereinafter McEwan] and in further view of Fleischer (US 20030229375).
Regarding claims 2 and 3, Modified Kimura discloses all of the limitations set forth above in claim 1, including wherein the wherein the first and second side edges of the first and second attachment straps are rolled or curled away from the interior side of the respective attachment strap and bonded to an exterior side of the respective attachment strap. However, Kimura fails to disclose wherein at least one of the first and second side edges of the first attachment strap and the first and second side edges of the second attachment strap includes a plurality of cut-outs.
Fleischer teaches a hemostasis band (shown in Fig. 1) in the same field of endeavor configured to wrap around a patients limb comprising a main body (strip (12)) having first and second attachment straps (14, 16), wherein the first and second edges of the second attachment strap (16) includes a plurality of cut-outs (see Fig. 1) and the second side edge of the first attachment strap (14) includes a plurality of cut-outs (see Fig. 1) for the purpose of allowing the band to be adjustable to accommodate a variety of wrist sizes (para. 0037). Fleischer also teaches that having an attachment strap with recesses/notches as a fastener is a known alternative in the art to a Velcro.RTM fastener (see Fig. 2; para. 0039) [Note: the primary reference (Kimura) discloses the attachment straps of Kimura us Velcro.RTM as a hook and loop fastener (para. 0032 of Kimura)].
.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kimura et al. (US 20180042615) [hereinafter Kimura] in view of McEwan et al. (US 20030036771) [hereinafter McEwan], Fleischer (US 20030229375) and in further view of Burrage (US 4466159).
Regarding claim 4, Modified Kimura discloses all of the limitations set forth above in claim 2, including wherein at least one of the first side edge of the first attachment strap, the second side edge of the first attachment strap, the first side edge of the second attachment strap, and the second side edge of the second attachment strap includes at least one cut-out (see Fig. 1 of Fleischer). Modified Kimura discloses all of the limitations set forth in claim 2, including wherein the first and second side edges of the first attachment strap includes at least one cut-out (see Fig. 1 of Fleischer). However, Modified Kimura fails to disclose wherein each of the first and second side edges of the second attachment strap also has at least one cut-out. 
Burrage teaches a device capable of fitting around a portion of a limb of a user, the device comprising a flexible plastic strap having a main body and first and second attachment straps (see Fig. 1) comprising a series of openings (12) and a spaced series (14) of notches (16) between the openings [interpreted as the at least one cut-out] extending inward from opposite edges of the strip; wherein the openings and the notches extend along the longitudinal extent of the main body and the first and second attachment straps (see Figs. 1 and 2) (col. 3 lines 65-68 and col. 4 lines 1-16) and wherein the 
It would have been obvious to substitute the notched fastener of Modified Kimura [i.e. second attachment strap having a plurality of notches on the first and second side edges of the strap and a first attachment strap having a plurality of notches on the second side edge only; wherein the notches on both of the side edges of the second attachment strap interlock with the notches located only on the second side edge of the first attachment strap (see Fig. 1 of Fleischer)] with the notched fastener of Burrage [i.e. the first and second attachments strap both comprise a series of openings and a series of notches, between the openings, extending along the first and second side edges; wherein the notches on one attachment strap is pulled through the opening of the other attachment strap (see Figs. 2, 3, and 6 of Burrage) since the two notched fasteners both perform the function to tighten and secure the band around a portion of the limb (see col. 4 lines 20-44 of Burrage), the results of such a modification are predictable, and one skilled in the art would have had a reasonable expectation of success.
Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Kimura et al. (US 20180042615) [hereinafter Kimura] in view of Fleischer (US 20030229375).
Kimura et al. discloses a hemostatic device (hemostatic device (1)) (see Modified Fig. 1 below) comprising:
a main body (curved plate (4)) (see annotated Fig. 1 below) adapted to fit around at least a portion of a limb of a patient (para. 0030), the main body including at least one compression element (inflation portion (5)) (see annotated Fig. 1 below) configured to apply pressure to at least one artery or vein located in the limb when the main body is fitted around the at least a portion of the limb (para. 0040), the main body including one end [located near the female side (32)] and an other end [located where the male side (31)] that are spaced apart from one another along a longitudinal extent of the 
a first attachment strap (male side (31)) and a second attachment strap (female side (32)) (see Annotated Fig. 1 below) hingedly attached to the main body by a first flexible connector and a second flexible connector, respectfully (band (2)) (see Annotated Fig. 1 below) (para. 0031 and para. 0032), the first and second attachment straps each including  an interior side configured to face towards the at least a portion of the limb when the hemostatic device is fitted around the at least a portion of the limb, an exterior side configured to face away from the at least a portion of the limb when the hemostatic device is fitted around the at least a portion of the limb, a first and second fastener half (surface fastener (3)) (see Annotated Fig. 1 below) on the interior side or the exterior side of the first and second attachment straps (para. 0032), wherein he second fastener half being configured to be attached to the first fastener half such that the first attachment strap and second attachment strap are attachable together to hold the hemostatic device in place around the at least a portion of the limb (Annotated Fig.  3 below; para. 0032) and to permit size adjustment of the first and second attachment straps to accommodate different size limbs (para. 0080) and a perimeter, the perimeter being measured along a lateral edge of each of the first/second flexible connectors and along a first side edge, an end edge (see Annotated Fig. 1 below), and a second side edge of each of the first/second attachment straps between a first point where the first side edge meets the first/second flexible connector and a second point where the second side edge meets the first/second flexible connectors (see Annotated Fig. 1 below), the lateral edge of the first/second flexible connectors being defined by a line drawn between the first point and the second point, the end edge including a first corner corresponding to where the end edge meets 
wherein each of the interior sides of the first attachment strap and the second attachment strap is bounded by its respective perimeter, and each of the interior sides of the first attachment strap and the second attachment strap is oriented towards the at least a portion of the limb when the hemostatic device is attached around the at least a portion of the limb (see Annotated Fig. 3 below); 

    PNG
    media_image1.png
    823
    713
    media_image1.png
    Greyscale

Annotated Fig. 1 illustrates a plan view of a hemostatic device according to an exemplary embodiment of the disclosure when viewed from a wearing surface side (para. 0014).

    PNG
    media_image2.png
    604
    732
    media_image2.png
    Greyscale

Annotated Fig. 3 illustrates a lateral sectional view illustrating a state where a user wears the hemostatic device according to the exemplary embodiment (para. 0016).
Kimura discloses the first side edge of the first attachment strap, the second side edge of the first attachment strap, the first side edge of the second attachment strap, and the second side edge of the second attachment strap as discussed above (see Annotated Fig. 1 above), wherein the first side edge of the first attachment strap, the second side edge of the first attachment strap, the first side edge of the second attachment strap, and the second side edge of the second attachment strap being different from the first fastener half and the second fastener half (para. 0032; annotated Fig. 1 above). 
Fleischer teaches a hemostasis band (shown in Fig. 1) in the same field of endeavor configured to wrap around a patients limb comprising a main body (strip (12)) having first and second attachment straps (14, 16), wherein the first and second side edges of the second attachment strap (16) and the second side edge of the first attachment strap (14) includes a plurality of cut-outs (see Fig. 1) to interrupt and reduce tension applied to the limb of the patient by making the band adjustable to accommodate a limb of various sizes  (para. 0037). Fleischer also teaches that having an attachment strap with recesses/notches as a fastener is a known alternative in the art to a Velcro.RTM fastener (see Fig. 2; para. 0039) [Note: the primary reference (Kimura) discloses the attachment straps of Kimura us Velcro.RTM as a hook and loop fastener (para. 0032 of Kimura)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the linear Velcro.RTM fastener disposed on the first and second attachment straps in Modified Kimura for the non-linear notched fastener of Fleischer [which would result in a plurality of notches/cut-outs to the first and second side edges of the second attachment strap and a plurality of notches/cut-outs to the second side edge of the first attachment strap] since the two fasteners are known equivalents in the art and both perform the function to tighten and secure the band around a portion of the limb (see Figs. 7 and 8 of Fleischer) (para. 0052 of Fleischer).
[Note: the phrase “to interrupt and reduce tension applied to the limb of the patient” is interpreted as functional language such as “configured to” or “capable of” i.e. the non-linearity of the band a structural component of the claimed invention, but “to interrupt and reduce tension applied to the limb of the patient” is interpreted as a functional component that the claimed invention is capable of doing. For example, Fleischer discloses non-linear first and second side edges of the second 
Regarding claim 22, Modified Kimura discloses wherein the first side edge and the second side edge of the first attachment strap (strip 16) are non-linear (see Fig. 1 of Fleischer), the first side edge of the first attachment strap including a first cut-out portion (recess 38) defining the non-linearity of the first side edge of the first attachment strap, the second side edge of the first attachment strap including a second cut-out portion (recess 40) defining the non-linearity of the second side edge of the first attachment strap (see Fig. 1 of Fleischer).
Claims 23-27 are rejected under 35 U.S.C. 103 as being unpatentable over Kimura et al. (US 20180042615) [hereinafter Kimura] in view of Fleischer (US 20030229375) and in further view of Burrage (US 4466159).
Regarding claim 23, Modified Kimura discloses all of the limitations set forth in claim 22, including wherein the first and second side edges of the first attachment straps are non-linear and includes first and second cut-out portions defining the non-linearity of the first and second side edges of the first and second attachment straps (see Fig. 1 of Fleischer). However, Fleischer fails to disclose wherein the first and second side edges of the first attachment straps includes linear portions on opposite sides of the first and second cut-out portions having a greater length along the longitudinal extent of the main body than the first and second cut-out portions. 
Burrage teaches a device capable of fitting around a portion of a limb of a user, the device comprising a flexible plastic strap having a main body and first and second attachment straps (see Fig. 1) comprising a series of openings (12) and a spaced series (14) of notches (16) [interpreted as the cut-out 
It would have been obvious to substitute the notched fastener of Modified Kimura [i.e. second attachment strap having a plurality of notches on the first and second side edges of the strap and a first attachment strap having a plurality of notches on the second side edge only; wherein the notches on both of the side edges of the second attachment strap interlock with the notches located only on the second side edge of the first attachment strap (see Fig. 1 of Fleischer)] with the notched fastener of Burrage [i.e. the first and second attachments strap both comprise a series of openings and a series of notches, between the openings, extending along the first and second side edges; wherein the notches on one attachment strap is pulled through the opening of the other attachment strap (see Figs. 2, 3, and 6 of Burrage) since the two notched fasteners both perform the function to tighten and secure the band around a portion of the limb (see col. 4 lines 20-44 of Burrage), the results of such a modification are predictable, and one skilled in the art would have had a reasonable expectation of success. 

    PNG
    media_image3.png
    339
    159
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    339
    159
    media_image4.png
    Greyscale

Annotated Fig. 1 of Burrage 
Regarding claims 24 and 25, Modified Kimura discloses all of the limitations set forth in claim 22, including wherein the first and second side edges of the first attachment strap are non-linear and includes first and second cut-out portions defining the non-linearity of the first and second side edges of the first and second attachment straps (see Fig. 1 of Fleischer). However, Fleischer fails to disclose wherein the first and second side edges of the second attachment strap are non-linear, the first and second side edges including a third and fourth cut-out portion defining the non-linearity of the first and second side edges of the second attachment strap, and includes linear portions on opposite sides of the third and fourth cut-out portions having a greater length along the longitudinal extent of the main body than the third and fourth cut-out portions. 
Burrage teaches a device capable of fitting around a portion of a limb of a user, the device comprising a flexible plastic strap having a main body and first and second attachment straps (see Fig. 1) comprising a series of openings (12) and a spaced series (14) of notches (16) [interpreted as the cut-out portions] between the openings extending inward from opposite edges of the strap (see Fig. 1); wherein 
It would have been obvious to substitute the notched fastener of Modified Kimura [i.e. second attachment strap having a plurality of notches on the first and second side edges of the strap and a first attachment strap having a plurality of notches on the second side edge only; wherein the notches on both of the side edges of the second attachment strap interlock with the notches located only on the second side edge of the first attachment strap (see Fig. 1 of Fleischer)] with the notched fastener of Burrage [i.e. the first and second attachments strap both comprise a series of openings and a series of notches, between the openings, extending along the first and second side edges; wherein the notches on one attachment strap are pulled through the opening of the other attachment strap to fasten with one another (see Figs. 2, 3, and 6 of Burrage)] since the two notched fasteners both perform the function to tighten and secure the band around a portion of the limb (see col. 4 lines 20-44 of Burrage).
Regarding claims 26 and 27, Modified Kimura discloses all of the limitations set forth in claim 21, including wherein at least one of the first and second side edges of the first attachment strap and the first and second side edges of the second attachment strap being non-linear (see Fig. 1 of Fleischer). However, Fleischer fails to disclose wherein the first and second side edges of the first and second attachment straps are non-linear, the first and second side edges of the first and second attachment 
Burrage teaches a device for fitting around a portion of a limb of a user, the device comprising a flexible plastic strap having a main body and first and second attachment straps (see Fig. 1) comprising a series of openings (12) and a spaced series (14) of notches (16) [interpreted as the plural cut-out portions on the first and second side edges of the strap] between the openings extending inward from opposite edges of the strap (see Fig. 1); wherein the openings and the notches extend along the longitudinal extent of the main body and the first and second attachment straps (see Figs. 1 and 2) (col. 3 lines 65-68 and col. 4 lines 1-16) and wherein the first side edge and second side edge of the flexible plastic strap includes linear portions on opposite sides [right and left sides] of the notches i.e. plural cut-out portions  having a greater length along the longitudinal extent of the main body than the first and second cut-out portions (see annotated Fig. 1 of Burrage above) (col. 3 lines 47-68 and col. 4 lines 1-16); wherein the purpose of the notches and openings are to provide a means of fastening the strap into a loop shape (Figs. 2 and 3)(col. 4 lines 20-44); the loop may have different sizes depending on which notches and openings are joined/interacting (col. 2 lines 21-29) . 
It would have been obvious to substitute the notched fastener of Modified Kimura [i.e. second attachment strap having a plurality of notches on the first and second side edges of the strap and a first attachment strap having a plurality of notches on the second side edge only; wherein the notches on both of the side edges of the second attachment strap interlock with the notches located only on the second side edge of the first attachment strap (see Fig. 1 of Fleischer)] with the notched fastener of Burrage [i.e. the first and second attachments strap both comprise a series of openings and a series of 
Alternative 35 U.S.C. 103 rejection of claims 2-4 and 21, 22, 24, and 26: Kimura in view of McEwan and Whalen et al. (US 20170224357)
Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Kimura et al. (US 20180042615) [hereinafter Kimura] in view of McEwan et al. (US 20030036771) [hereinafter McEwan] and in further view of Whalen et al. (US 20170224357) [hereinafter Whalen].
Regarding claims 2-4,  Modified Kimura discloses all of the limitations set forth above in claim 1, including wherein the wherein the first and second side edges of the first and second attachment straps are rolled or curled away from the interior side of the respective attachment strap and bonded to an exterior side of the respective attachment strap. However, Kimura fails to disclose wherein the first and second side edges of the first and second attachment straps include a plurality of cut-outs.
Whalen teaches an inflatable belt (400) (Fig. 4) in the same field of endeavor configured to wrap around a patients limb to induce hemostasis comprising a main body (303) having first and second side edges (see Annotated Fig. 4 of Whalen) extending longitudinally along the belt’s main body (303), wherein the first and second side edges of the belt’s main body includes a plurality of cut-outs (cut-out relief (132)) (see Fig. 4; para. 0194) for the purpose of allowing the edges of the inflatable belt to curl up and conform to the limb (para. 0130). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of
the claimed invention to modify the first and second side edges of the first and second attachment straps in Modified Kimura to include the cut-out reliefs of Whalen in order to prevent impingement, 

    PNG
    media_image5.png
    556
    594
    media_image5.png
    Greyscale

Annotated Fig. 4 of Whalen
Claims 21, 22, 24 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Kimura et al. (US 20180042615) [hereinafter Kimura] in view of Whalen et al. (US 20170224357) [hereinafter Whalen].
Kimura et al. discloses a hemostatic device (hemostatic device (1)) (see Modified Fig. 1 below) comprising:

a first attachment strap (male side (31)) and a second attachment strap (female side (32)) (see Annotated Fig. 1 below) hingedly attached to the main body by a first flexible connector and a second flexible connector, respectfully (band (2)) (see Annotated Fig. 1 below) (para. 0031 and para. 0032), the first and second attachment straps each including  an interior side configured to face towards the at least a portion of the limb when the hemostatic device is fitted around the at least a portion of the limb, an exterior side configured to face away from the at least a portion of the limb when the hemostatic device is fitted around the at least a portion of the limb, a first and second fastener half (surface fastener (3)) (see Annotated Fig. 1 below) on the interior side or the exterior side of the first and second attachment straps (para. 0032), wherein he second fastener half being configured to be attached to the first fastener half such that the first attachment strap and second attachment strap are attachable together to hold the hemostatic device in place around the at least a portion of the limb (Annotated Fig.  3 below; para. 0032) and to permit size adjustment of the first and second attachment straps to accommodate different size limbs (para. 0080) and a perimeter, the perimeter being measured along a lateral edge of each of the first/second flexible connectors and along a first side edge, an end edge (see 
wherein each of the interior sides of the first attachment strap and the second attachment strap is bounded by its respective perimeter, and each of the interior sides of the first attachment strap and the second attachment strap is oriented towards the at least a portion of the limb when the hemostatic device is attached around the at least a portion of the limb (see Annotated Fig. 3 below); 

    PNG
    media_image1.png
    823
    713
    media_image1.png
    Greyscale

Annotated Fig. 1 illustrates a plan view of a hemostatic device according to an exemplary embodiment of the disclosure when viewed from a wearing surface side (para. 0014).

    PNG
    media_image2.png
    604
    732
    media_image2.png
    Greyscale

Annotated Fig. 3 illustrates a lateral sectional view illustrating a state where a user wears the hemostatic device according to the exemplary embodiment (para. 0016).
Kimura discloses the first side edge of the first attachment strap, the second side edge of the first attachment strap, the first side edge of the second attachment strap, and the second side edge of the second attachment strap as discussed above (see Annotated Fig. 1 above), wherein the first side edge of the first attachment strap, the second side edge of the first attachment strap, the first side edge of the second attachment strap, and the second side edge of the second attachment strap being different from the first fastener half and the second fastener half (para. 0032; annotated Fig. 1 above). 
Whalen teaches an inflatable belt (400) (Fig. 4) in the same field of endeavor configured to wrap around a patients limb to induce hemostasis comprising a main body (303) having first and second side edges (see Annotated. Fig. 4 of Whalen below) extending longitudinally along the belt’s main body (303), wherein the first and second side edges of the belt’s main body includes a plurality of cut-outs (cut-out relief (132)) (see Fig. 4; para. 0194) to interrupt and reduce tension applied to the limb of the patient (para. 0171 discloses that the cutout relief (132) “reduces the amount of material on the edges so that as the inflatable belt 100 is pulled flatter under tension, most of the force goes to flattening the inflatable chamber 103 rather than pulling the non-inflatable edge portion flat”, thereby interrupting and reducing tension applied to a limb). 
[Note: the phrase “to interrupt and reduce tension applied to the limb of the patient” is interpreted as functional language such as “configured to” or “capable of” i.e. the non-linearity of the band a structural component of the claimed invention, but “to interrupt and reduce tension applied to the limb of the patient” is interpreted as a functional component that the claimed invention is capable of doing.]
It would have been obvious to one of ordinary skill in the art before the effective filing date of
the claimed invention to modify the first and second side edges of the first and second attachment straps in Modified Kimura to include the cut-out reliefs of Whalen in order to prevent impingement, restriction and chafing of the muscle and to contour the muscle that is being compressed, thereby curling up and conforming to the limb (para. 0130 and 0171).

    PNG
    media_image6.png
    554
    594
    media_image6.png
    Greyscale

Annotated Fig. 4 of Whalen [note that the modification of Kimura 
Regarding claim 22, Modified Kimura discloses wherein the first side edge of the first attachment strap and the second side edge of the first attachment strap are non-linear (see Fig. 4 of Whalen), the first side edge of the first attachment strap including a first cut-out portion (see Annotated Fig. 4 of Whalen above) defining the non-linearity of the first side edge of the first attachment strap, the second side edge of the first attachment strap including a second cut-out portion (see Annotated Fig. 4 of Whalen above) defining the non-linearity of the second side edge of the first attachment strap.
Regarding claim 24, Modified Kimura discloses wherein the first side edge of the first attachment strap and the second side edge of the first attachment strap are non-linear (see Fig. 4 of Whalen), the first side edge of the first attachment strap including a third cut-out portion (see annotated Fig. 4 of Whalen above) defining the non-linearity of the first side edge of the first attachment strap, the second side edge of the first attachment strap including a fourth cut-out portion (see annotated Fig. 4 of Whalen above) defining the non-linearity of the second side edge of the first attachment strap.
Regarding claim 26, Modified Kimura discloses wherein the first side edge of the first attachment strap and the second side edge of the first attachment strap are non-linear (see Fig. 4 of Whalen), and the first side edge of the second attachment strap and the second side edge of the second attachment strap are non-linear (see Fig. 4 of Whalen), the first side edge of the first attachment strap including plural first cut-out portions (cut-out reliefs (132)) (Fig. 4) spaced apart along the longitudinal extent of the main body and defining the non-linearity of the first side edge of the first attachment strap (see annotated Fig. 4 of Whalen), the second side edge of the first attachment strap including plural second cut-out portions (cut-out reliefs (132) (Fig. 4) spaced apart along the longitudinal extent of the main body and defining the non-linearity of the second side edge of the first attachment strap (see annotated Fig. 4 of Whalen above).
Conclusion
 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN DUBOSE whose telephone number is (571)272-8792.  The examiner can normally be reached on Monday-Thursday 7:30am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 571-272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/KATHLEEN S HOLWERDA/Primary Examiner, Art Unit 3771